Citation Nr: 0827575	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative disc disease and lumbar strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970 in the United States Army and from November 
1971 to July 1973 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In a March 2005 VA Form 9 substantive appeal, the veteran 
sought a hearing before a Veterans Law Judge at VA Central 
Office.  In an April 2005 statement, the veteran's 
representative withdrew the veteran's request for a hearing.  
See 38 C.F.R. § 20.702(e) (2007).  

This issue was previously before the Board in December 2007.  
At that time it was remanded to the RO via the VA Appeals 
Management Center (AMC) for additional development.  In March 
2008 the AMC issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the veteran's claim.  The 
claims file has been returned to Board for further appellate 
review.  

Subsequent to the March 2008 SSOC the veteran submitted 
additional medical evidence.  He did not submit a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
However, the medical evidence is duplicative of the medical 
evidence considered by the AMC at the time of the March 2008 
SSOC.  Consequently, the veteran is not prejudiced by the 
Board's adjudication of the issue on appeal.  

Issue not on appeal

In its December 2007 decision, the Board denied the veteran's 
claim of entitlement to an increased disability rating for 
service-connected bilateral metatarsalgia.  
That matter accordingly has been resolved, and it will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2007). 

FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record demonstrates that the veteran's back 
disability, to include degenerative disc disease and lumbar 
strain, is not related to his military service or any event 
in service.  


CONCLUSION OF LAW

A back disability, to include degenerative disc disease and 
lumbar strain, was not incurred in or aggravated by service, 
nor may such condition be presumed to be.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
back disability, to include degenerative disc disease and 
lumbar strain.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in December 2007.  In essence, the Board instructed 
the AMC to obtain a medical nexus opinion (done in February 
2008).  The AOJ was then to readjudicate the claim.  

A VA medical opinion was rendered in February 2008.  The 
claim was readjudicated in March 2008.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any inform action and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
February 12, 2004.  In this letters, the veteran was advised 
of the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the letter specifically informed the veteran of 
the criteria of a successful claim of entitlement to service 
connection.  

The February 2004 letter expressly notified the veteran that 
he could submit or describe additional evidence in support of 
his claim and specifically informed the veteran "If there is 
any other evidence or information that you think will support 
you claim, please let us know." and further provide the 
veteran with information about submitting any additional 
evidence he had to VA.  See the February 2004 letter, page 5.  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  In any event, the veteran received specific notice 
as to these elements in a January 2008 letter.  Thereafter, 
the claim was readjudicated in March 2008.    

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's service medical 
records, VA treatment records, and private medical records 
have been obtained.  The veteran was afforded VA Compensation 
and Pension (C&P) examinations in June 2004 and February 
2008.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).



Analysis

The veteran is seeking entitlement to service connection for 
a back disability, to include degenerative disc disease and 
lumbar strain.  In the interest of clarity, a Hickson 
analysis will again be employed.  

The veteran has been diagnosed with degenerative disc disease 
of the lumbar spine.  Hickson element (1) is satisfied.    

With respect to element (2), in-service incurrence of disease 
and injury, the Board will address each in turn.  

The veteran's service medical records are pertinently 
negative for any diagnosis of degenerative disc disease, 
lumbar spine arthritis or any other condition of the 
veteran's back.  Additionally, there is no medical evidence 
of degenerative disc disease, that is to say arthritis, in 
the one year presumptive period after service.  
See 38 C.F.R. § 3.309(a) (2007).  In fact, there is no 
indication of the veteran's diagnosis with the condition 
until a lumbar x-ray performed at VA in October 1996 revealed 
degenerative disc disease of the lumbar spine, several 
decades after the veteran's separation from service in 1973.  
In-service incurrence of disease is therefore not shown.   

However, concerning in-service incurrence of injury, the 
service medical records include a July 1969 complaint of low 
back pain for several weeks, exacerbated by lifting mortars 
and machine guns; and a report of a back injury while 
"scuffling" in November 1969.  Accordingly, in-service 
incurrence of injury has been shown, and Hickson element (2) 
is satisfied on that basis.  

Moving to the final element, medical nexus, there are of 
record several medical opinions which discuss the 
relationship between the veteran's lumbar spine disability 
and his in-service complaints.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 

Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993)

Evidence in the veteran's favor includes several letters from 
Dr. P, a chiropractor.  Dr. P. opined that due to "injury in 
the lumbar vertebra back in 1969" and lack of treatment, the 
veteran's lumbar vertebra had undergone increased 
degeneration and therefore the veteran will continue to have 
pain in the low back.  Dr. P. indicated, however, that his 
opinion was not definitive unless he was provided with x-rays 
of the original injury.

The letters from Dr. P. all simply conclude that the 
veteran's "1969 injury" is the cause of the veteran's 
current condition.  There is no discussion in any of the 
letters which illustrate how Dr. P. came to his conclusion, 
nor did Dr. P. discuss the veteran's medical history since 
service which indicates that he incurred back injuries on 
several occasions since service.  Further, Dr. P noted that 
his opinion could not be definitive unless he was provided 
with x-rays of the original injury (there are no in-service 
x-rays).

Moreover, there is evidence of several post-service injuries.  
Medical evidence from Dr. W. dated in June 1974 indicates 
that the veteran injured his lumbar and cervical spine in a 
motor vehicle accident; a July 1988 report by Dr. M.W. 
indicates that the veteran developed low back pain while 
lifting tile; and a medical report from Dr. T.-R. dated in 
May 1990 indicates that the veteran injured his low back in a 
lifting accident at work.  

The Board places relatively little weight of probative value 
on the opinion of Dr. P. That opinion appears to be premised 
on a significant in-service back injury, of which there is no 
indication.  Moreover, the opinion appears to be premised on 
constant back pain thereafter, of which there is also no 
evidence.  Indeed, the veteran filed claims of entitlement to 
service connection for other claimed disabilities, to include 
foot problems and burn residuals, shortly after service; a 
back problem was not mentioned.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim]. 
Additionally, an August 1973 VA Compensation and Pension 
examination, including a special orthopedic examination, was 
pertinently negative, as was an October 1975 VA examination.  
The first report of back pain was on June 18, 1974 in 
connection with a motor vehicle accident that day.

A medical opinion which based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

A June 2004 VA nurse practitioner (correctly) stated that the 
veteran had numerous back injuries since leaving service and 
that "[A]lthough the veteran's injuries in service may have 
contributed to his eventual degenerative disc disease, there 
were other back injuries which have contributed to a larger 
degree to his present back condition."  This opinion, which 
is arguably somewhat favorable to the veteran's claim, 
suffers from some of the same problems as that of Dr. P.  It 
is also conclusory and speculative.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  
It also does not explain the lack of back complaints 
immediately after service.  

Neither Dr. P.'s opinion or the 2004 VA examiner's opinion 
include reasons and bases for the conclusions reached.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
For this reason, the Board remanded this issue for a 
definitive medical opinion.  See the December 13, 2007 Board 
decision, pages 16-17.  

The February 2008 VA medical opinion which was obtained 
pursuant to the Board's remand contains a definite conclusion 
supported by a review of the veteran's records.  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The Board accords this opinion greater weight of probative 
value than the other opinions of record.  

In particular, the February 2008 VA reviewed, a physician, 
discussed the veteran's medical history and noted that he was 
not treated for any problems with his back until he was 
involved in a November 1974 motor vehicle accident.  The 
reviewing physician noted that the only evidence to support 
the veteran's claim that his current back disability was 
related to service were the letters from Dr. P. which stated 
that his back condition was related to events which occurred 
in the Army.  He stated that all of the other evidence 
indicates that the veteran's current back condition arose 
after he left service.  The reviewing physician opined that 
it was pretty clear that the veteran's present back condition 
was due to problems totally unrelated to events which 
occurred while he was in active duty.  

The Board finds that this opinion carried greater weight of 
probative value that the opinion of Dr. P. and the comments 
of the VA nurse practitioner.  The February 2008 opinion 
appears to be precisely congruent with the veteran's medical 
history, which as noted above is devoid of back complaints 
after service until the 1974 motor vehicle accident.  In 
addition, the Board places greater weight on the opinion of a 
physician than it does on those of a chiropractor and a nurse 
practitioner.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

To the extent that the veteran himself asserts that his back 
condition is related to his in-service complaints, as noted 
above this is not a competent source of medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494- 5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish a medical nexus.

Implicit in the veteran's claim is the contention that he had 
back problems continually after service.  The Board is of 
course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, as detailed above 
the evidence shows no complaints of back problems, including 
at a VA examination in August 1973, until a post-service 
motor vehicle accident in 1974.  See Shaw, supra; see also  
Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaint with 
respect to the condition he now raised].  Continuity of back 
symptomatology after service has not been demonstrated.  

Therefore, Hickson element (3), medical nexus, is not met.  
The claim fails on that basis.

In conclusion, the Board finds that the preponderance of the 
competent and probative medical evidence of record is against 
a finding that the veteran's back condition is related to his 
military service.  The benefits sought on appeal are 
therefore denied. 




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a back disability, to 
include degenerative disc disease and lumbar strain, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


